Citation Nr: 1714255	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  10-13 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for vasovagal syncope, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1969 to March 1971.

This matter comes before the Board of Veterans Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefit sought on appeal. The Veteran's Notice of Disagreement (NOD) was received in February 2009. The RO issued a Statement of the Case (SOC) in February 2010. In March 2010, the Veteran filed his substantive appeal via VA Form 9. Thus, the Veteran perfected a timely appeal of this issue.

In October 2016, the Veteran was afforded a travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of this hearing is associated with the Veteran's claim file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

Resolving all doubt in his favor, the Veteran's vasovagal syncope is secondary to his service-connected PTSD.


CONCLUSION OF LAW

Service connection for vasovagal syncope is established. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).
In light of the Board's favorable decision to grant service connection for vasovagal syncope, no discussion of VA's duties to notify and assist is necessary for this issue. 

II. Service Connection

The Veteran seeks entitlement to service connection for vasovagal syncope. The Veteran's condition has been characterized by cold sweats, stomach pain, and passing out when confronted with stressful situations. He asserts his symptoms began soon after he returned from service in Vietnam and that they are secondary to his service-connected PTSD.

Applicable Laws

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a) (2016). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App 370, 374 (2002).




Facts

The Veteran asserts that he experienced his first episode of vasovagal syncope in September 1971, approximately 6 months after returning home from service. The Veteran reported awakening in a cold sweat with extreme stomach pain. While trying to make it to the bathroom the Veteran passed out, falling into the screen of an open window where his college roommate later found him. The Veteran's former roommate, R.P., provided a statement corroborating the Veteran's account of that incident. Additionally, R.P., indicated that he lived with the Veteran prior to and after his service in the military and that prior to service, he never witnessed or knew the Veteran to have a history of passing out, fainting, or suffering from blackouts. He reported that following the Veteran's return in 1971 he would pass out without warning in the afternoons and evenings. See August 2006 statement.

The Veteran has stated that episodes of vasovagal syncope continued for years after the September 1971 incident and continue to occur from time to time. See Veteran's April 2011 statement and October 2016 hearing transcript. In March 2006, while out at a restaurant having a birthday dinner with his wife, the Veteran reported that he experienced his first daytime episode of vasovagal syncope. The Veteran's wife also testified at the Board hearing concerning this incident.  At that time, the Veteran was taken to the emergency room and followed up the next day with his primary care physician. That physician, Dr. G.D., diagnosed vasovagal syncope and expressed his belief that the Veteran's episodes were triggered by his history of posttraumatic stress disorder. Dr. G.D. summarized his opinion in an August 2006 letter, which is of record, and also provided a copy of the emergency room report from the March 2006 incident. In pertinent part, Dr. G.D. opined that the Veteran appeared to have syncopal episodes related to being in medical environments and stated his belief that the Veteran's episodes are triggered by his PTSD from the events that happened to him in Vietnam and the subsequent medical treatment he received. 

In July 2007, the Veteran was afforded a VA examination for his PTSD and vasovagal syncope conditions. When describing the frequency, severity and duration of PTSD symptoms, the examiner noted that symptoms affect the veteran mainly at night, including when in the bathroom and noted his history of passing out. The examiner went on to state that stress from the veteran's PTSD aggravated his sleep and gave him stomach problems which aggravated his vasovagal syncope. The examiner opined that the PTSD did not cause the vasovagal syncope as it was preexisting. As rationale for this opinion, the examiner noted a December 1969 incident in the Veteran's file which contained complaints of dizziness and vertigo and cited an incident of blackout before service. The examiner further opined that the Veteran used somatic complaints as a way of coping with his PTSD and cited stomach complaints and worsening complaints of dizziness as examples. 

In a statement in 2010, the Veteran addressed the report of dizziness and vertigo in December 1969, during flight school training. During this visit the Veteran asserts that he complained of a cold and earache. The Veteran also contends that he never told the doctor that he had ever had a blackout and that he could only remember one episode of being dizzy prior to service. The Board also notes that an August 1969 medical report contains a notation that states the Veteran denied a history of vertigo, unconsciousness, fainting, motion sickness, convulsion, and allergy. 

The Board notes that the Veteran had a review of his PTSD condition in December 2016. The examiner noted the Veteran's vasovagal syncope, however stated that he could not speak to the Veteran's condition being secondary to PTSD without resorting to speculation. 

Analysis 

The Board notes at the outset that the Veteran has a current diagnosis of vasovagal syncope. 

The Veteran has asserted on multiple occasions throughout the course of the appeal that his symptoms began soon after service and continued intermittently for years afterwards. The Veteran is competent to report and identify when he faints, as it is a symptom capable of lay observation. See Layno v. Brown, 6 Vet. App. 465 (1994). Furthermore, the Board finds the Veteran's statements, as well as those of his wife, and his former roommate R.P. to be credible. See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

The Board finds these statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet. App. 498 (1995). In this regard, the Veteran has consistently reported that he experienced fainting symptoms post service. Additionally, treatment records indicate that the Veteran has a very long history of fainting spells. Furthermore, the Veteran's private physician indicated that the Veteran reported his symptoms began soon after service. The Board notes that statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care. See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (VA may consider factors including interest, bias, and inconsistent statements in determining the credibility of a witness). 

The Board notes that while the July 2007 examiner opined that the Veteran's PTSD did not cause his vasovagal syncope, his opinion very clearly attributed the Veteran's PTSD as aggravating his vasovagal symptoms. The examiner relied upon the 1969 medical report of one episode of dizziness and vertigo in flight school, before the Veteran went to Vietnam, and a note of a blackout 4 years prior to that as his basis for opining that the Veteran's vasovagal syncope symptoms predate service. As mentioned above, the Veteran has asserted that he did not report having blackouts during the December 1969 exam and an August 1969 medical report also notes that the Veteran denied having previously experienced these symptoms. The Board finds that even if the Veteran's vasovagal syncope symptoms predate his Vietnam service and PTSD diagnosis, it is clear from both the opinions of the private physician, Dr. G.D. and the July 2007 VA examiner that the Veteran's PTSD aggravates these symptoms. Taken in conjunction with the lay statements of the Veteran, his wife, and his former roommate R.P., the preponderance of the evidence favors the Veteran's contentions.

The Board finds no adequate basis to reject the evidence of record that is favorable to the Veteran, based on a lack of credibility or probative value. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998). Resolving all doubt in the Veteran's favor, based on the available post-service medical and lay evidence, the Board finds that the evidence indicates the Veteran's current vasovagal syncope is secondary to his service-connected PTSD. As such, the Veteran's service-connection claim is granted.

ORDER

Entitlement to service connection for vasovagal syncope is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


